Citation Nr: 0533594	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling, to include entitlement to separate evaluations for 
each ear.

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).

In correspondence to the RO dated in October 2003, and in his 
December 2003 substantive appeal, the veteran raised the 
issue of entitlement to service connection for a neurological 
disorder, to include tremors of the upper extremities and eye 
twitches.  As this issue has not yet been fully developed, it 
is referred to the RO for the appropriate actions.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10 percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  




FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by level I hearing acuity in the right ear, and by 
level I hearing acuity in the left ear.

2.  The veteran's service medical records include a limited 
duty profile showing a diagnosis of immaturity, with 
symptomatic "habit" reaction of enuresis.

3.  The veteran does not have a current diagnosis of an 
anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.86, Diagnostic Code 6100 (2005).

2.  An anxiety disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decisions, VA notified the veteran by letters dated in June 
2001 and March 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in June 2002 and 
October 2004.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

A VA audiological examination was conducted in June 2002.  
Puretone thresholds,


in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
70
70
LEFT
40
40
30
65
65


The report stated an average puretone decibel loss of 54 
decibels in the right ear and 50 decibels in the left ear.  
The word recognition percentage was 96 percent bilaterally.  
At that time, the veteran reported both inservice noise 
exposure and postservice occupational noise exposure.  The 
examiner found that the veteran had mild sloping to severe, 
after 2000 Hertz, mixed loss bilaterally, with word 
recognition scores being excellent bilaterally.  The examiner 
concluded that it was at least as likely as not that the 
veteran's report of significant service-related noise 
exposure could not be ruled out as a contributing factor to 
his hearing loss.

A February 2003 VA treatment record noted that the veteran 
experienced decreased hearing after washing out his ears.  A 
September 2003 VA treatment record noted that the veteran was 
diagnosed with an ear infection.  An October 2003 VA 
treatment record noted that the veteran reported experiencing 
increased hearing loss and tinnitus.  An October 2003 VA 
audiological assessment record noted that the veteran 
reported decreased hearing ability.  The veteran's hearing 
loss in the right ear was found to be mixed, normal sloping 
to profound, and in the left ear to be mixed, mild sloping to 
severe.  Specific puretone decibel loss figures were not 
stated.  Word recognition was 96 percent in the right ear, 
and 100 percent in the left ear.  In October 2004, an 
additional VA audiological examination was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
60
70
LEFT
40
40
40
50
60

The report stated an average puretone decibel loss of 51 
decibels in the right ear, and 48 decibels in the left ear.  
The word recognition percentage was 100 percent bilaterally.  
The examiner noted that the test results suggested a 
bilateral mixed hearing loss.  Specifically, the right ear 
hearing was characterized by mild to severe mixed loss, and 
the left ear hearing by mild to moderately severe mixed loss, 
with an excellent speech discrimination score bilaterally.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from level I to level XI.  Level I represents essentially 
normal audio acuity, with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. § 4.85, Tables VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 (2005).  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  However, the puretone threshold averages as 
stated in the VA audiological evaluations do not satisfy the 
regulatory requirements of 38 C.F.R. § 4.86 for a pattern of 
exceptional hearing impairment in either the right or the 
left ear, and therefore do not apply in this case.

In this case, both VA examinations, in June 2002 and October 
2004, showed a level I hearing acuity, bilaterally.  See 
38 C.F.R. § 4.85, Table VI.  Using Table VII, the numeric 
designations of level I hearing acuity in the right ear, and 
level I hearing acuity in the left ear, translate to a 
noncompensable evaluation for hearing impairment.  38 C.F.R. 
§ 4.85(h), Diagnostic Code 6100.  Although the veteran 
contends that his service-connected bilateral hearing loss 
has worsened, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

After a thorough review of the evidence of record, the Board 
finds that the criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Review of the veteran's service medical records shows an 
August 1953 interview which first discussed the veteran's 
inability to adjust to military life.  Specifically, the 
veteran reported a fear of inability to perform physical 
exercises since a childhood mastoidectomy because he felt 
that he had lacked strength since that time and had been told 
by childhood doctors to stay inside during bad weather.  He 
stated that since September 1952, prior to service entrance, 
he had been bothered by a feeling of tightness in his throat.  
The impression was that the veteran's complaints stemmed from 
his mastoidectomy, as others developed a problematic attitude 
to him, and he felt that he needed to get attention by 
manipulating his environment in a passive manner.  The 
examiner concluded that the veteran's personality would 
preclude him from adjusting to the military.  It was opined 
that the veteran might be "a potential 369," and the 
examiner indicated this type of discharge would be issued if 
"[i]t is felt that e[nlisted] m[an]'s personality precludes 
a good adjustment to the [service]."  

Additionally, a September 1953 mental hygiene examination 
resulted in a diagnosis of "immaturity with symptomatic 
'habit' reaction of enuresis."  That report also found the 
veteran to be "an extremely passive and dependent person," 
and noted a long reported history of crying spells and 
emotional instability.  A clinical record from later that 
month found the veteran to be somewhat unresponsive, but 
making fair progress adjusting to unit routines.  A "369" 
certificate for separation was issued, but no action was 
taken, as the veteran felt that he could return to regular 
duty.  Subsequently, in October 1953, the veteran was put on 
a limited duty profile due to immaturity and emotional 
instability, and was restricted from "exposure to prolonged 
stressful situations such as combat or prolonged combat 
exercises."  However, no mental health symptoms or treatment 
was noted for the veteran's remaining period of active 
service, and his service separation examination in May 1955 
did not note any abnormal psychiatric findings or any chronic 
mental disorders.  

Subsequent to service, a VA mental disorders examination was 
conducted in June 2002.  The veteran reported having 
difficulty with anxiety prior to service, and that he was 
hospitalized for anxiety during basic training.  During basic 
training, his anxiety manifested as a shaky voice, 
incontinence, and nausea.  During the examination, the 
veteran denied that he was a "worrier," but that he did 
worry sometimes, appropriately, with regard to certain life 
events.  The examiner found that the veteran's examples of 
this current anxiety did not appear to be "outside the 
normal range of things."  The veteran also denied panic 
attacks, obsessions, compulsions, depressive or psychotic 
symptoms, psychiatric therapy, or suicide attempts.  

Mental status examination found mild resting tremor of the 
lateral upper extremities, but no other psychomotor 
disturbances.  The veteran's speech was difficult to 
understand due to stutter.  His mood was euthymic, and his 
affect was full range of motion and appropriate to content.  
Thought processes were logical, sequential, and goal-
directed.  Thought content was negative for psychotic content 
as well as homicidal and suicidal ideation.  Long-term memory 
was good, but short-term memory was impaired.  Insight and 
judgment were good.  The diagnoses were to rule out mild 
dementia, not otherwise specified, and obsessive-compulsive 
traits, dependent traits by history.  The examiner assigned a 
Global Assessment of Functioning score of 68.  The examiner 
stated that the veteran experienced an adjustment disorder on 
entrance into the military, which exacerbated an already 
fragile ego condition and personality structure.  However, 
the examiner found that the adjustment disorder resolved 
during the remainder of the veteran's time in the military, 
and that there was no evidence of a current anxiety disorder.  
Any current difficulties, the examiner concluded, were due to 
the veteran's personality structure, and "would obviously 
not have been caused by his time in the [military]," and the 
veteran's time in the military "did not impair him in any 
way at the current time."

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order 
to establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record does not support a finding 
that the veteran incurred an anxiety disorder in service.  
Although the veteran was diagnosed with immaturity, with a 
symptomatic "habit" reaction of enuresis, in service, the 
service separation examination does not note any evidence of 
lasting psychological symptomatology or anxiety or other 
mental disorder.  Further, the postservice medical evidence 
of record does not include a diagnosis of anxiety disorder.  
On a VA examination in June 2002, the examiner found 
obsessive-compulsive traits and dependent traits by history 
but specifically stated that whatever adjustment disorder the 
veteran had in service resolved prior to service separation.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . ."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  With no 
evidence of a current anxiety disorder, the claim must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.

Service connection for an anxiety disorder is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


